RENDERED: AUGUST 19, 2022; 10:00 A.M.
                          NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                              Court of Appeals

                                  NO. 2021-CA-0604-MR


CHRISTOPHER D. THOMAS                                                          APPELLANT



                  APPEAL FROM FRANKLIN CIRCUIT COURT
v.                HONORABLE THOMAS D. WINGATE, JUDGE
                          ACTION NO. 20-CI-01007



EDUCATION PROFESSIONAL STANDARDS1
BOARD AND KENTUCKY PERSONNEL BOARD                                             APPELLEES



                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CETRULO AND K. THOMPSON,
JUDGES.

CETRULO, JUDGE: Christopher D. Thomas (“Thomas”), pro se, appeals from

the order of the Franklin Circuit Court dismissing his claims against the Education



1
 We utilize the spelling of Education Professional Standards Board as it appears in the record on
appeal.
Professional Standards Board (“Education Board”) and the Kentucky Personnel

Board (“Personnel Board”). Finding no error, we affirm.

                                      BACKGROUND

               We recognize the right to represent oneself pro se in certain legal

matters. Taylor v. Barlow, 378 S.W.3d 322, 326 (Ky. App. 2012). Additionally,

we appreciate “the importance of hearing cases on the merits and preserving the

constitutional right to an appeal[.]” Ky. Farm Bureau Mut. Ins. Co. v. Conley, 456

S.W.3d 814, 818 (Ky. 2015). Therefore, we have done our best to find all

applicable legal arguments and to discover the relevant facts. However, our

review is limited to the specific order on appeal as it relates to the named

Appellees, the Education Board and the Personnel Board.

               Thomas admits to being terminated from his position at the Kentucky

Energy and Environment Cabinet (“Cabinet”)2 in 2013. He appealed that

termination to the Personnel Board, Appeal No. 2013-291 (“Forestry Appeal”). He

also admits to being terminated from Mammoth Cave National Park (“Mammoth

Cave”) in 2017. While both terminations were a result of alleged misconduct, he

contests the validity of those terminations and has had other pending legal actions

– in state and federal court – as a result of those terminations.



2
  This position, specifically, was within the Kentucky Division of Forestry, a department within
the Kentucky Energy and Environment Cabinet.

                                               -2-
                In February 2019, Thomas completed an application for an emergency

substitute teaching certificate. The application included a Character and Fitness

section which asked, “Have you ever resigned, entered into a settlement

agreement, or otherwise left employment as a result of [an] allegation of

misconduct?” Thomas answered “no.” The application was approved, and he was

issued an emergency certificate for substitute teaching. The certificate expired,

without issue, in June 2019.

                In September 2019, Thomas again applied for an emergency

certificate for substitute teaching. He reported no new information, and as the

Education Board had already reviewed his information, his application was

processed and approved. Approximately one month later, in October 2019,

Thomas self-reported – to the Education Board – his termination from the Cabinet

in 2013 and the resulting Forestry Appeal. The Education Board reviewed the

matter and – upon a determination that a violation of KRS3 161.120 may have

occurred – initiated an investigation. Education Board Administrative Action No.

20-EPSB-0067 Agency Case No. 1910983 (“Administrative Action”). Through the

course of the Administrative Action, the Education Board determined that Thomas

failed to report two previous employment terminations on both of his applications

for certification. Despite this determination, the Education Board stated that the


3
    Kentucky Revised Statute.

                                         -3-
charges were dismissed without disciplinary actions, and Thomas’s temporary

teaching certificate remained active throughout the review process.

                 In December 2020, Thomas filed a complaint with the Franklin

Circuit Court against the Education Board and the Personnel Board. Therein,

Thomas made numerous claims chiefly originating from the Education Board’s

Administrative Action (relating to his emergency teaching certificate applications)

and the Personnel Board’s Forestry Appeal (challenging his 2013 termination). In

March 2021, the circuit court held a hearing4 on the matter, and in April the

Franklin Circuit Court addressed all open motions. The circuit court: a) granted

the Personnel Board’s motion to dismiss; b) granted the Education Board’s motion

to dismiss; c) denied Thomas’s motion to amend the complaint; d) denied his

motion to dismiss the Education Board’s Administrative Action; and e) denied his

motion for extension of time.

                                           ANALYSIS

                 On appeal, Thomas argues numerous claims, some applicable, others

not; most of Thomas’s appellate brief is spent arguing the validity of the

terminations, a matter beyond the scope of this review. Relevantly, it appears

Thomas is challenging the circuit court order as it relates to the two granted

motions to dismiss; accordingly, we will address each motion to dismiss in turn.


4
    A video copy of the hearing was not included in the record on appeal.

                                                 -4-
                                      A. Personnel Board

               We agree with the circuit court that “[i]t is difficult to ascertain what

specific claims” Thomas is arguing but it appears that he is “taking issue with the

July 16, 2014, Final Order issued by the Personnel Board and making arguments

related to its validity and publication.”5 More specifically, it appears Thomas is

suing the Personnel Board because the online records of the action are causing him

harm. While Thomas argues that these claims are new and ongoing, we agree with

the circuit court that they are rooted in the final order of the Personnel Board.

               After Thomas’s 2013 termination, he filed his Forestry Appeal based

on gender discrimination. Due process was satisfied: after proper notice and a

hearing, the Personnel Board’s final order determined that Thomas failed to

establish that gender discrimination was the cause of his probationary dismissal.

The Personnel Board’s May Order informed Thomas that if he was dissatisfied,

there were steps he could take to contest the Personnel Board’s decision:

               Pursuant to KRS 13.B110(4), each party shall have
               fifteen (15) days from the date of this Recommended
               Order is mailed within which to file exceptions to the
               Recommended Order with the Personnel Board. . . .
               Failure to file exceptions will result in preclusion of
               judicial review of those issues not specifically excepted
               to. On appeal, a circuit court will consider only the
               issues a party raised in written exceptions. See Rapier v.
               Philpot, 130 S.W.3d 560 (Ky. 2004).

5
 The July 16, 2014 final order affirmed – with one alteration – the findings of fact, conclusions
of law, and recommended order of the hearing officer dated May 19, 2014 (“May Order”).

                                               -5-
             ....

             Each Party has thirty (30) days after the date the Personnel
             Board issues a Final Order in which to appeal to the
             Franklin Circuit Court pursuant to KRS 13B.140 and KRS
             18A.100.

             However, it appears Thomas did not file any of the exceptions and/or

allegations specifically authorized by KRS 13B.150 to preserve his appeal.

Neither did he contest the final order in Franklin Circuit Court until he filed his

complaint in December 2020, more than six years after the Personnel Board

finalized the appeal. Consequently, the circuit court found that Thomas’s time to

appeal the final order had elapsed and his claims must be dismissed due to a lack

of jurisdiction. Jurisdiction is a question of law, and our review is de novo.

Commonwealth v. B.H., 548 S.W.3d 238, 242 (Ky. 2018) (citation omitted).

             Now, Thomas states, “I had no means or obligation to continue

appealing a ‘no-fault’ termination simply to prove discrimination. I cannot be

faulted for attempting to walk away from the traumatic ordeal.” While “walking

away” was a legitimate personal choice, that choice now bars him from pursuing

these various claims against the Personnel Board and appealing the Personnel

Board’s final order.

             KRS 13B.140(1) allows 30 days to appeal all final orders of an

agency to the appropriate circuit court. Strict compliance under these

circumstances is required. Bd. of Adjustments of City of Richmond v. Flood, 581

                                          -6-
S.W.2d 1, 2 (Ky. 1978). Thomas attempts to defend his delay by stating that he

did not know the final order would be posted on the Personnel Board’s website

until his 2017 termination from Mammoth Cave.6 However, timing aside, the

Personnel Board posted that final order on its website in accordance with KRS

18A.070(5)7 and KRS 18A.095(27).8 We agree with the circuit court that “records

of the Personnel Board are public record.” See KRS 18A.070(5). Therefore, we

agree with the Franklin Circuit Court that Thomas is not entitled to the relief

sought and the Personnel Board’s motion to dismiss was properly granted.

                                      B. Education Board

               A motion to dismiss for failure to state a claim upon
               which relief may be granted admits as true the material
               facts of the complaint. So a court should not grant such a
               motion unless it appears the pleading party would not be
               entitled to relief under any set of facts which could be
               proved. . . . Stated another way, the court must ask if the
               facts alleged in the complaint can be proved, would the
               plaintiff be entitled to relief? Since a motion to dismiss
               for failure to state a claim upon which relief may be
               granted is a pure question of law, a reviewing court owes
               no deference to a trial court’s determination; instead, an
               appellate court reviews the issue de novo.

6
 Albeit unnecessary, Thomas does not explain his delay between learning this in 2017 and filing
his action in circuit court in late 2020.
7
 “All records of the board shall be public records and open to public inspection as provided in
KRS 61.870 to 61.884.” KRS 18A.070(5).
8
  “After a final decision in a contested case has been rendered by the last administrative or
judicial body to which the case has been appealed, the board shall make the decision available to
the public in electronic format on its Web site and shall organize the decisions according to the
statutory basis for which the appeal was based.” KRS 18A.095(27).

                                               -7-
Skeens v. Univ. of Louisville, 565 S.W.3d 159, 160 (Ky. App. 2018) (quoting Fox

v. Grayson, 317 S.W.3d 1, 7 (Ky. 2010)).

                The Education Board launched the Administrative Action because

Thomas failed to honestly report his prior terminations during the certification

process. Thomas’s failure constituted a violation of the Professional Code of

Ethics for Kentucky Certified School Personnel pursuant to KRS 161.120 and 16

KAR9 1:020. Thomas contends that the two terminations were not valid, and

therefore he had no obligation to report them to the Education Board. Although his

argument is a tangled web, it appears from the record that he is under the

misconception that the Education Board moved forward with the review process

for reasons other than his lack of candor. “The [Education Board] formed their

derogatory charges and allegations without having sufficient knowledge to do so

and refused to acknowledge the appeals were protected. I could not defeat the

[Education Board’s] frivolous and baseless charges. . . . The [Education Board’s]

allegations are fraudulent, no matter where they originated.” It is unclear what

“baseless charges” Thomas refers to; and it appears that he fails to recognize the

error of his omission. Despite this, after the Education Board’s investigation, it

drafted an agreed order allowing Thomas to continue teaching if he completed an

ethics course, an educator preparation program, and a two-year probationary period


9
    Kentucky Administrative Regulation.

                                          -8-
without further disciplinary action. It is unclear from the record why Thomas did

not sign and agree to that settlement if he wished to remain teaching.

             Thomas has not shown, in any way, that the Education Board acted in

violation of Kentucky law. The Education Board may act within KRS 161.120

when taking disciplinary actions relating to teaching certificates:

             [T]he [Education Board] may revoke, suspend, or refuse
             to issue or renew. . . any certificate or license issued
             under any previous law to superintendents, principals,
             teachers, substitute teachers, interns, supervisors,
             directors of pupil personnel, or other administrative,
             supervisory, or instructional employees for . . .

                    (i) Making, or causing to be made, any false or
                    misleading statement or concealing a material fact
                    in obtaining issuance or renewal of any
                    certificate[.]

KRS 161.120(1).

             Additionally, Thomas challenges the circuit court’s determination that

he failed to establish a cause of action for defamation and failed to state a claim

upon which relief can be granted because the Education Board is entitled to

immunity. However, the circuit court addressed these issues thoroughly, and, upon

review, we agree with its disposition. As such, there is no need to expound upon

its analysis; and accordingly, we adopt its analysis as follows:

             First, the [Education Board] claims that it is entitled to
             immunity in this action. The Court agrees. “State
             agencies performing government functions are clothed in
             immunity.” Jacobi v. Holbert, [553] S.W.3d 246, 254

                                          -9-
(Ky. 2018) (citing Autry v. Western Kentucky University,
219 S.W.3d 713, 717 (Ky. 2007)). The [Education
Board] correctly identified the three (3) factors set forth
in Jacobi that must be used to identify if the Education
Board is a state agency: (1) is the [Education Board] a
legislatively-created body; (2) is the [Education Board]
performing an essential governmental function, rather
than a proprietary function; and (3) is the [Education
Board] supported by the state treasury. Id. at 254-56.

The [Education Board] is clearly a legislatively-created
body that is performing an essential governmental
function. KRS 161.028 provides:

      The [Education Board] is recognized to be a public
      body corporate and politic and an agency and
      instrumentality of the Commonwealth, in the
      performance of essential governmental functions.

KRS § 161.028(1). Further, in affirmation that the
[Education Board] is performing an essential
governmental function, by initiating the administrative
hearing process, the [Education Board] is fulfilling its
statutorily mandated duties. Anyway, “[a] proprietary
function is of the type normally engaged in by business
or corporations and will likely include an element of
conducting an activity for profit.” Jacobi, 533 S.W.3d at
255 (quoting Caneyville Volunteer Fire Dept. v. Green’s
Motorcycle Salvage, Inc., 286 S.W.3d 790, 804 (Ky.
2009) (citing Schwindel v. Meade County, 113 S.W.3d
159, 168 (Ky. 2003))). The Court agrees with the
[Education Board] that by initiating the administrative
action, giving [Thomas] due process before taking any
statutorily-authorized action against him, the [Education
Board] did not engage in a proprietary function. Lastly,
the state treasury supports the [Education Board]. See
2020 Ky. Act ch 92. The [Education Board] is part of the
Department of Education, which receives its funding
from the General Fund, the Restricted Fund, and from


                           -10-
Federal Funds. Accordingly, the Court finds that the
[Education Board] is entitled to immunity in this matter.

Moreover, the [Education Board] reasons that [Thomas]
fails to state an actionable claim for defamation. The
Court agrees. The [Education Board] correctly identified
the four (4) elements required to establish a cause of
action for defamation:

      (a) a false and defamatory statement concerning
          another;

      (b) an unprivileged publication to a third party;

      (c) fault amounting at least to negligence on the
          part of the publisher; and

      (d) either actionability of the statement irrespective
          of special harm or the existence of special harm
          cause[d] by the publication.

Toler v. Süd-Chemie, Inc., 458 S.W.3d 276, 282 (Ky.
2014) (quoting Restatement (Second) of Torts § 558
(Am. Law Inst. 1977)).

The [Education Board] argues that [Thomas] has failed to
identity a false and defamatory statement made by the
[Education Board]. Rather, the [Education Board] asserts
that [Thomas] identifies statements made by former
coworkers, former superiors, hearing officers, and a
federal Administrative Law Judge. The [Education
Board] is correct. None of these statements are
attributable to the [Education Board]. Thus, [Thomas]
has failed to meet the first element.

[Thomas] has also failed to meet the second element.
Administrative bodies, such as the [Education Board],
that hold quasi-judicial powers, like the power to issue
and sanction a professional license, are entitled to
absolute privilege. This form of absolute privilege was

                           -11-
             confirmed in McAlister & Co. v. Jenkins, when the
             former Kentucky Court of Appeals held that because the
             members of the real estate commission were “expressly
             required by law to conduct [the] hearing and make a
             finding, they were entitled to the exemption afforded by
             the rule of absolute privilege.” 284 S.W. 88, 91 (Ky. Ct.
             App. 1926). The McAlister Court noted that quasi-
             judicial bodies have regularly been entitled to absolute
             privilege to their communications or publications made
             while exercising these powers. Id. The [Education
             Board] initiated the administrative action in accordance
             with its statutory obligation. Thus, the Court agrees that
             its actions are protected by absolute privilege.

             Because [Thomas] has failed to meet the first two (2)
             elements of the Toler [test], he has failed to state a claim
             for defamation against the [Education Board]. Therefore,
             since the [Education Board] is entitled to immunity and
             [Thomas] has failed to state an actionable claim for
             defamation, the Court GRANTS the [Education Board’s]
             Motion to Dismiss.

             Accordingly, we agree with the Franklin Circuit Court that Thomas is

not entitled to the relief sought and the Education Board’s motion to dismiss was

properly granted.

             Finally, Thomas argues that the circuit court failed to address his

plethora of other claims – harassment, retaliation, libel, slander, indecent exposure,

reckless driving, humiliation, “allegations of fornication,” “illicit phone use,”

violation of the Whistleblower Act, and violations of the Kentucky Civil Rights

Act – but those claims are either non-legal, frivolous, related to matters outside the




                                         -12-
order on appeal, and/or are against parties not named in this appeal; and, therefore,

they are beyond the scope of this review.

                                  CONCLUSION

             For the foregoing reasons, we AFFIRM the Franklin Circuit Court.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEE
                                            EDUCATION PROFESSIONAL
Christopher D. Thomas, pro se               STANDARDS BOARD:
Morgantown, Kentucky
                                            BreAnna Listermann
                                            Frankfort, Kentucky




                                        -13-